          Case 1:18-cv-09196-GHW Document 100 Filed 09/02/20 Page 1 of 1

                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                          DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                          DATE FILED: 9/2/2020
------------------------------------------------------------------X
ZPOTS LLC,                                                        :
                                                                  :
                                                    Plaintiff, :
                                                                  :           1:18-cv-9196-GHW
                              -against-                           :
                                                                  :              ORDER
HOME ESSENTIALS & BEYOND, INC.                                    :
                                                                  :
                                                 Defendant. :
                                                                  :
------------------------------------------------------------------X


GREGORY H. WOODS, United States District Judge:

         A one-day bench trial in this case took place on September 1, 2020. As stated on the record

during trial, the parties stipulated to the dismissal of Plaintiff’s New York General Business Law §

349 claim and only proceeded to try Plaintiff’s trade dress infringement claim under Section 43(a) of

the Lanham Act, 15 U.S.C. § 1125(a). On September 2, 2020, the Court held a post-trial conference

and delivered its findings of fact and conclusions of law, pursuant to Rule 52(a) of the Federal Rules

of Civil Procedure. For the reasons stated on the record during that conference, the Court

concluded that Plaintiff failed to prove its trade dress infringement claim and found in favor of

Defendant.

         The Clerk of Court is directed to enter judgment in favor of Defendant, adjourn all

deadlines, and close this case.

         SO ORDERED.

Dated: September 2, 2020
                                                                  __________________________________
                                                                          GREGORY H. WOODS
                                                                         United States District Judge
